DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predetermined” is considered indefinite.  Seagram & Sons Inc. v. Mazall, 84 U.S.P.Q. 180 (CADC 1950.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (Three... nanoporous gold, 2008), in view of Mukherjee (US 4,959,257). Logan (US 4,093,345) is used as evidence.
Regarding claims 1, 7
Fujita discloses a three-dimensional nanoporous gold, comprising gold ligaments and nanopore channels (abstract).
Although, Fujita does not disclose a plurality of metal oxides having a crystalline phase, Fujita does disclose the other limitations of the claim. However, Mukherjee discloses porous gold films, and teaches that the reliability and strength of such porous gold can be increased by sputtering indium oxide (i.e. metal oxide particles, which will form a conformal layer covering the ligaments, and be present throughout the nanoporous structure)  onto the gold (abstract; column 1, lines 39-46; column 4, lines 30-32). Therefore, it would have been prima facie obvious to add to the teachings of Fujita by sputtering indium oxide particles on porous gold structure, with a reasonable expectation of success, and the expected benefit of increasing the reliability and strength of the porous gold material, as suggested by Mukherjee.
Further, Logan teaches similar sputtering operation to form polycrystalline film (col. 4, lines 58-68), thus it is expected that film taught by Mukherjee would have crystalline structure as well due to sputtering operation, and that there would be no amorphous phase. 
Regarding claim 2
The temperature resistance of the gold filaments is a property of the gold filaments, and the reference teaches the use of gold filaments. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 3 
Fujita teaches average size of gold ligament 27 nm (pg 2, col.2, para 1). 
Regarding claim 4 
Fujita teaches average nanopore size of 26 nm (pg 2, col. 2,para 1 ). 
Regarding claim 5 
It is expected that indium tin oxide particles are distributed throughout available pores of gold since they are loaded on gold film (abstract). 
Regarding claims 9, 16 and 18
Sputtering is a form of chemical vapor deposition (i.e. atomic layer deposition), and the references suggest a crystalline material.
Regarding claim 10, Fujita teaches surface area of nanoporous gold to be 12 m2/g (pg 2, col.1, para 2). 
Regarding claim 11
This is a property of the material, and since the references suggest the same material it is expected to have the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
. Regarding claim 12
Mukherjee teaches forming sputtering layer of indium tinoxide on gold film, where the total thickness will be from 10.6 nm to 202.5 nm, which overlaps claimed range (col. 6, claims 7-9). The gold film is located on a transparentsubstrate (claim 1). 
As outlined above, the reference range that overlap the claimed ranges andconsidering the claimed ranges as a whole would have been obvious to one havingordinary skill in the art at the time the invention was made to have selected theoverlapping portion of the range disclosed by the reference because overlapping rangeshave been held to be a prima facie case of obviousness, see In re Malagari, 182U.C.P.Q.549; In re Wertheim 191 USPQ 90 (CCPA 1976). 
Regarding claim 13 
Mukherjee does not teach claimed volume, however it willbe obvious to ordinary skilled in the art to modify the volume depending on the howmuch reaction rate is desired. 

Claims 6, 8, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (Three... nanoporous gold, 2008), in view of Mukherjee (US 4,959,257). Logan (US 4,093,345) is used as evidence, as applied to claims 1-5, 7, and 9-13 above, in view of Chen et al. (US 20130295461).
Regarding claim 6
Although, Fujita and Mukherjee fail to teach the claimed metals, they do teach or suggest the other limitations of the claim. However, Chen discloses similar metal oxide coated gold materials and teaches gold can be coated with metals such as titanium, cerium, and praseodymium (paragraph 0104). Therefore it would have been prima facie obvious to one of ordinary skill in the art to add to the teachings of Mukherjee, by using one of these other metals in place of the indium oxide.
Regarding claim 8
Titanium oxide (titania) consist of two crystal phase anatase and rutile, making it obvious to choose anatase as the crystal phase.
Regarding claims 14-15 and 17
Chen discloses that nanoporous gold can be coated with a metal oxide by a liquid phase deposition technique (0058), making it obvious to deposit a metal oxide in such a manner, and which would lead to a homogenous deposition of the oxide particles throughout the nanopores of the gold dtructure.
Response to Arguments
Applicants argue against the 112 rejections.
These arguments have been fully considered, but are not persuasive as the scope of the claim cannot be ascertained as the predetermined crystalline phase is not stated, and the time and temperature limitations are nearly unlimited. As such the use of the term “predetermined” makes the claim indefinite.

Applicants argue against the prior art rejections.
Applicants argue that sputtering is directional and due to the shadowing effect a conformal coating layer cannot be obtained.  This is not persuasive as the sputtering coating would conform to the surface of the nanoporous gold and thus “conform” to the substrate.
Applicants argue that the oxide film of Mukherjee would appear to fill the pores. This is not persuasive as: 1) there is no requirement in the instant claims that the pores are not filled; and 2) there is no showing that the pores of Mukherjee would be filled. Further, that the oxide penetrates through the pores would lead oxide throughout the pores as claimed.
Applicants argue that the reference does not teach or suggest that the gold is resistant to sintering up to 600 C. While this may be true, again it is a property of the composition and if the gold of the instant invention is expected to possess this property then the gold of the reference would also be expected to possess this property. Further, the melting point of gold is 1,064 C, well above the 600 C temp claimed, which gives further evidence that the skilled artisan would expect the gold of Fujita to be resistant to sintering at temperatures up to 600 C.  Further, the combination of reference suggest that the gold would be coated with indium oxide, and applicants have not shown that such would not be resistant to sintering. Further still, looking at Figure 3 the scales appear to be different between the pure gold and gold with TiOx coatings, and it cannot be discerned what is being claimed. Additionally, it appears that there is change in the TiOx coated gold samples as well. As such no determination can be made.
Applicants argue that sputtering is not a chemical vapor deposition. This is not persuasive as sputtering can be a chemical and/or physical vapor deposition technique. Reactive sputtering where oxide layers are formed from a metal with oxygen present in the chamber, is a chemical vapor deposition technique. Regardless, sputtering is an atomic layer deposition technique and thus reads on the limitations of the claims.
Applicants argue that the limitations of claim 11 are not inherent. While this may be true, the arguments are not persuasive. The reference never said these properties were inherent, but argue that it could not be determined whether the composition from the references or combination thereof would possess this property, and is the grounds for shifting the burden to the applicants.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734